IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: C.P., A MINOR         : No. 81 WAL 2022
                                          :
                                          :
PETITION OF: A.W., MOTHER                 : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.